DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 CAROLYN J. DAVIS a/k/a CAROLYN DAVIS and PETER S. LEVINE
                 a/k/a PETER LEVINE, et al.,
                         Appellants,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D17-3310

                         [December 13, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 16000174CAAXMX.

   Brittani S. Gross, Kendrick Almaguer, and Lanzce A. Francis of The
Ticktin Law Group, P.L.L.C, Deerfield Beach, for appellants.

  Brian K. Hole and Katherine M. Joffe of Holland & Knight LLP, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.